                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TYROWONE LOUIS KIMBLE                                                                PLAINTIFF
V.                                                    CIVIL ACTION NO.: 3:18CV38-NBB-RP
COFFEEVILLE POLICE DEPT., et al.                                               DEFENDANTS


                                  MEMORANDUM OPINION


       Plaintiff Tyrowone Louis Kimble, proceeding pro se and in forma pauperis, brings a

lawsuit pursuant to 42 U.S.C. § 1983 alleging, inter alia, that defendant Officer Gage Vance

violated his civil rights in both his individual and official capacity by using physical intimidation

during an arrest. ECF doc. 1. Following a Spears hearing, the Court ordered that Kimble could

proceed with his claim that Officer Vance threatened to shoot the Plaintiff if he did not allow a

search of his residence. ECF doc. 37. Officer Vance has filed a Motion for Summary Judgment

and Qualified Immunity asserting that he is entitled to qualified immunity because he used

reasonable, privileged force during the arrest and that Plaintiff cannot demonstrate that Officer

Vance is liable in his official capacity for any alleged excessive force. ECF doc. 105. Plaintiff

has responded to this motion. ECF doc. 109. Having fully considered the submissions of the

parties and the applicable law, the Court finds that Defendant Officer Vance’s motion should be

granted for the reasons below.

                                 Summary Judgment Standard

       Summary judgment is proper only when the pleadings and evidence, viewed in a light

most favorable to the nonmoving party, illustrate that no genuine issues of material fact exist,

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a),(c); Celotex

Corp. v. Catrett, 477 U.S. 317,322-23 (1986). A fact is deemed "material" if "its resolution in
                                                  1
favor of one party might affect the outcome of the lawsuit under governing law," and is

“genuine” if “the evidence is sufficient for a reasonable jury to return a verdict for the

nonmoving party.” Sossamon v. Lone Star State of Texas, 560 F.3d 316, 326 (5th Cir. 2009)

(quotation omitted). Substantive law determines what is material. Anderson, 477 U.S. at 249. “Only

disputes over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary will not

be counted.” Id., at 248.

        Once the motion is properly supported with competent evidence, the nonmovant must

show that summary judgment is inappropriate. Morris v. Covan World Wide Moving, Inc., 144

F.3d 377,380 (5th Cir. 1998); see also Celotex, 477 U.S. at 323. The nonmovant cannot rely upon

"conclusory allegations, speculation, and unsubstantiated assertions" to satisfy his burden, but

rather, must set forth specific facts showing the existence of a genuine issue as to every essential

element of his claim. Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002) (citation omitted);

Morris, 144 F.3d at 380. If the "evidence is such that a reasonable jury could return a verdict for

the nonmoving party," then there is a genuine dispute as to a material fact. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). If no proof is presented, however, the Court does not

assume that the nonmovant "could or would prove the necessary facts." Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

                                            Factual Background

        For the purposes of the summary judgment motion, the Court will consider the facts in

the light most favorable to the plaintiff. See Anderson, supra. On September 1, 2017, Kimble

was lawfully arrested at his residence in Coffeeville, Mississippi. At the time, the Plaintiff was

ordered to serve “weekend time” from 6:00 p.m. on Friday to 6:00 p.m. on Sunday for a charge



                                                   2
of disturbing the peace. Kimble, who worked as a trucker, was delayed in returning to

Coffeeville and had obtained permission to report late for his weekend time. Meanwhile, the

Coffeeville Police Department had obtained a bench warrant for Kimble’s arrest based on

information that Kimble was present at his residence and had not reported to the jail. After being

presented with the bench warrant, Kimble walked out of the house with the officers and locked

his front door. At that time, Kimble was handcuffed and placed under arrest. Officer Vance then

stated that he smelled marijuana and asked to search Kimble’s residence. Kimble refused.

Kimble alleges that the officers then drew their weapons and intimidated him, coercing Kimble

to allow them to search his house.

       The crux of Kimble’s allegation against Officer Vance is that, while Kimble was

handcuffed and under arrest, Officer Vance threatened and intimidated him. ECF doc. 1, pg. 5. In

his initial complaint, Kimble asserts that, while he was handcuffed at the front door, one of the

officers involved said he would shoot Kimble in the back and claim that Petitioner had attempted

to run. ECF doc. 1, pg. 5. Kimble clearly alleges in his complaint that Officer Vance threatened

and intimidated him but is unclear as to which officer allegedly threatened to shoot Kimble if he

did not allow them to search his residence. In his deposition, Kimble states that, while he and the

officers were at the side of the house, he was told, “they’ll shoot me and stuff like that if I didn’t

do it,” and that the officers had drawn their guns. ECF doc. 105-3, pg. 6. Kimble led the officers

to the back door, which he kicked down. At that point, the officers searched the home. While

Kimble claims that he was threatened and that Officer Vance brandished a weapon, he does not

allege any physical injuries.




                                                  3
                                                  Analysis

       The very purpose of summary judgment is to “pierce the pleadings and assess the proof

in order to see whether there is a genuine issue for trial.” Advisory Committee Note to the 1963

Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate from the

solemnity of the pleadings. Rather, it recognizes that despite the best efforts of counsel to make

his pleadings accurate, they may be overwhelmingly contradicted by the proof available to his

adversary.” Id. The non-moving party (the plaintiff in this case), must come forward with proof

to support each element of his claim. The plaintiff cannot meet this burden with “some

metaphysical doubt as to the material facts,” Matsushita, 475 U.S. at 586, 106 S.Ct. at 1356,

“conclusory allegations,” Lujan v. National Wildlife Federation, 497 U.S. 871, 871-73, 110 S.Ct.

3177, 3180 (1990), “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92 (5th Cir. 1994), or

by a mere “scintilla” of evidence, Davis v. Chevron U.S.A., Inc., 14 F.3d 1082 (5th Cir. 1994). It

would undermine the purposes of summary judgment if a party could defeat such a motion

simply by “replac[ing] conclusory allegations of the complaint or answer with conclusory

allegations of an affidavit.” Other than the bare assertions in his complaint, the plaintiff has

presented no evidence that an officer threatened to shoot him if he did not allow them to search

his house. More importantly, Kimble has not offered any proof that it was specifically Officer

Vance who made such a threat.

       Further, the Fifth Circuit has recognized:

       [I]n the Eighth Amendment context, our circuit has recognized as a general rule
      that “mere threatening language and gestures of a custodial office[r] do not, even if
      true, amount to constitutional violations”. McFadden [v. Lucas], 713 F.2d [143] at
      146 (quoting Coyle v. Hughs, 436 F.Supp. 591, 593 (W.D.Okla.1977));
      accord Johnson v. Glick, 481 F.2d 1028, 1033 n. 7 (2nd Cir.) (the use of words, no
      matter how violent, does not comprise a §1983 violation), cert. denied, 414 U.S.
      1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973); Collins v. Cundy, 603 F.2d 825, 827
      (10th Cir.1979) (verbal harassment consisting of sheriff's threat to “hang” prisoner

                                                  4
      does not state constitutional deprivation actionable under §1983).


Robertson v. Plano City of Texas, 70 F.3d 21, 24 (5th Cir. 1995). Kimble does not allege that he

suffered any physical injury as a result of Officer Vance’s actions. Instead, Kimble asserts that

he suffered “mental anguish, emotional distress, duress, [and] intimidation.” ECF doc. 1, pg. 5.

Similarly, to the facts in McFadden, while the actions alleged in this case are extreme, “absent

more, [they] cannot be said to rise to the level of conduct which ‘shocks the conscience.’”

McFadden, 713 F.2d at 147. Even taken as true, Kimble’s claim that Officer Vance threatened

and intimidated him does not rise to the level of a constitutional violation.

       “[A]ll claims that law enforcement officers have used excessive force – deadly or not – in

the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed

under the Fourth Amendment and its ‘reasonableness’ standard….” Graham v. Connor, 490 U.S.

386, 395 (1989). The Graham Court further held, “the question is whether the officers' actions

are “objectively reasonable” in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.” Id. at 397. Assuming arguendo that Kimble’s

account is true, at the time Officer Vance drew his gun, he had a suspect under arrest and was

preparing to enter a locked residence which they suspected to contain drugs. Officer Vance did

not know who might be waiting inside the house and whether they may be armed. In such

circumstances, it is not unreasonable for a law enforcement officer to draw his weapon.

       Defendant Vance has asserted a defense of qualified immunity. Qualified immunity

shields a government official “from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396

(1982). The Fifth Circuit has held that the primary questions is, “whether, taking the facts in the


                                                  5
light most favorable to the plaintiff, the officer's alleged conduct violated a constitutional right.”

Lytle v. Bexar County, Tex., 560 F.3d 404, 410 (5th Cir. 2009), citing Saucier v. Katz, 533 US

194, 201 (2001). “If we determine that the alleged conduct did not violate a constitutional right,

our inquiry ceases because there is no constitutional violation for which the government official

would need qualified immunity.” Id. Because the threats alleged by Kimble do not rise to the

level of a constitutional violation, there is no need to invoke qualified immunity in this case.

Accordingly, Defendant Vance’s motion for summary judgment is well taken.

                                             Conclusion

       For the foregoing reasons, the Court finds that Defendant Vance’s motion for summary

judgment should be granted. A separate order in accordance with this opinion shall issue this

day.

       This, the 9th day of October, 2019.



                                                       /s/ Neal Biggers
                                                       NEAL B. BIGGERS, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   6
